IN THE
TENTH COURT OF APPEALS
 

No. 10-00-275-CV
 
     LARRY CHARLES DAVIS, 
                                                                              Appellant
     v.

     TDCJ-ID, ET AL.,
                                                                              Appellees
 

From the 77th District Court
Freestone County, Texas
Trial Court # 00-154-B
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Larry Charles Davis filed a notice of appeal on August 11, 2000, seeking to appeal from an
order dismissing his case as “frivolous or malicious.”  The clerk’s record was filed on August 28. 
Because there is no reporter’s record, Davis’ brief was due on September 27.  On December 14,
we informed Davis that this cause would be dismissed for want of prosecution unless he or any
party desiring to continue the appeal filed a response showing grounds for continuing the appeal. 
Tex. R. App. P. 38.8(a)(1).  In response, Davis filed a motion for extension of time to file his
brief. 
      To date, no brief has been filed.  We have warned Davis on numerous occasions that this
appeal was in danger of dismissal for want of prosecution.  We have not received an adequate
response.  
      Appellate Rule 38.8(a)(1) provides that if an appellant fails to timely file a brief, the Court
may:
dismiss the appeal for want of prosecution, unless the appellant reasonably explains the
failure and the appellee is not significantly injured by the appellant’s failure to timely file
a brief.

Id. 38.8(a)(1).
      Accordingly, we dismiss the appeal for want of prosecution.  Id. 38.8(a)(1).  Costs are taxed
against Davis.

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed May 23, 2001
Do not publish